 Case 2:19-cv-05509-MWF-PJW Document 79 Filed 12/31/20 Page 1 of 2 Page ID #:370



 1   FELIPA R. RICHLAND, SBN 112458
     RICHLAND & ASSOCIATES
 2   2625 TOWNSGATE ROAD, SUITE 330
     WESTLAKE VILLAGE, CALIFORNIA 91361
 3   TEL: (805) 267-1178 * FAX: (805) 267-1101
     felipa@richlandlaw.net
 4
 5   Attorney for Plaintiff, FREDERICK McSWEENEY
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   FREDERICK F. McSWEENEY,                       )   CASE NO. 2:19-cv-05509 -MWF(PJW)
                                                   )
12                                Plaintiff,       )   NOTICE OF COMPLIANCE WITH
                                                   )   SETTLEMENT TERMS and
13                                                 )   REQUEST FOR DISMISSAL WITH
                                                   )   PREJUDICE re Defendants:
14                                                 )
               vs.                                 )    1.   YGRENE ENERGY FUND, INC.
15                                                 )
                                                   )         and
16                                                 )
                                                   )    2.   YGRENE ENERGY FUND
17   YGRENE ENERGY FUND, INC.; a                   )         CALIFORNIA, LLC.
     Delaware Corporation; YGRENE                  )
18   ENERGY FUND CALIFORNIA, LLC, a                )               [L.R. 17-1.2]
     California Limited Liability Corporation;     )
19   RENEW FINANCIAL GROUP, Inc., a                )
     Delaware Corporation; RENEW                   )
20   FINANCIAL GROUP, LLC, a California            )
     Limited Liability Corporation; RENEW          )
21   FINANCIAL I, Inc., a Delaware                 )
     Corporation; RENEW FINANCIAL I, LLC,          )
22   a California Limited Liability Corporation;   )
     RENEW FINANCIAL HOLDINGS, Inc., a             )
23   Delaware Corporation; RENEW FINANCIAL         )
     HOLDINGS, LLC a California Limited            )
24   Liability Corporation; COUNTY OF LOS          )
     ANGELES, a Public Entity; REYNALDO            )
25   ADONAY FRANCO, an Individual dba              )
     Franco Construction; HADDOW                   )
26   ALBERTO WEATHERBORNE, an                      )
     Individual dba Weatherborne Construction,     )
27   and DOES 1 through 20, Inclusive,             )
                                                   )
28                            Defendants.          )
     ___________________________________           )
 Case 2:19-cv-05509-MWF-PJW Document 79 Filed 12/31/20 Page 2 of 2 Page ID #:371



 1         TO THE HONORABLE COURT,
 2         PLEASE TAKE NOTICE THAT Defendants YGRENE ENERGY FUND, INC. and
 3   YGRENE ENERGY FUND CALIFORNIA, LLC. have fully complied with all terms of the
 4   settlement agreement and compromise of claim previously approved by the court.
 5         Accordingly, and in compliance with L.R. 17-1.2, Plaintiff hereby requests the
 6   action be dismissed with prejudice, as to defendants:
 7                1.     YGRENE ENERGY FUND, INC.
 8                       AND

 9                2.     YGRENE ENERGY FUND CALIFORNIA, LLC
10
11   DATED: December 31, 2020                         Respectfully submitted,
12                                                    RICHLAND & ASSOCIATES
13
14                                                    _______________________________
                                                      FELIPA R. RICHLAND, Attorney for
15                                                    Plaintiff FREDERICK F. MCSWEENEY
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  2
